DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/13/2022 has been entered.
In the amendment, claims 1-4, 6-7, 14, 20-23 and 25 were amended, claims 5, 11, 18 and 24 were cancelled, and claims 26-29 were added. Therefore, claims 1-4, 6-10, 12-17, 19-23 and 25-29 are pending.
The previous objections to the drawings and the specification set forth in the non-final office action mailed on 1/13/2022 (hereinafter “the previous office action”) are withdrawn in view of the 4/13/2022 amendments to the specification.
The previous objection to claim 25 due to an informality is withdrawn in view of the 4/13/2022 amendment to that claim. 
The previous rejections of claims 1-20 under 35 U.S.C. 103 are withdrawn in view of the 4/13/2022 amendments to the claims.

Response to Arguments
Applicant's arguments filed 4/13/2022 with respect to the objections to the drawings and specification have been fully considered and are persuasive.
Applicant's argument filed 4/13/2022 with respect to the objection to claim 25 has been fully considered and is persuasive.
Applicant's arguments filed 4/13/2022 with respect to the rejections of claims 1-25 under 35 U.S.C. 103 have been fully considered are persuasive. The cancellation of claims 5, 11, 18 and 24 renders the rejections of those claims under 35 U.S.C. 103 moot.
Applicant's arguments filed 4/13/2022 with respect to the rejections of claims 1-5, 7-11, 13-18 and 20-24 under 35 U.S.C. 101 have been fully considered are persuasive in part. In particular, the rejections of claims 1-6 set forth in the previous office action as being directed to non-statutory subject matter and being a system of software per se have been withdrawn in view of applicant’s amendments to claims 1-4 and 6 and the cancellation of claim 5. Also, the rejections of claims 20-24 under 35 U.S.C. 101 set forth in the previous office action as being directed to non-statutory subject matter have been withdrawn in view of applicant’s amendments to claims 20-23 to recite “At least one non-transitory computer readable storage medium” and the cancellation of claim 24. The cancellation of claims 5, 11, 18 and 24 renders the rejections of those claims under 35 U.S.C. 101 moot. However, as detailed below, rejections of claims 1-5, 7-11, 13-18, 20-24 and new claims 26-29 under 101 as being directed to an abstract idea without significantly more remain. Applicant’s amendment and new claims have necessitated the claim rejections under 35 U.S.C. 101 discussed below.
Applicant states “amended claim 1 recites "determine a fixed-point approximation for the sum of squares operation based on the first value and the second value so as to determine the fixed-point approximation with a fixed-point logic circuit that is to bypass one or more overflow operations." and asserts that “This combination of features is not drawn towards an abstract idea.” and “claim 1 recites additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Thus, Applicant submits that claim 1 satisfies the test for subject matter eligibility at Prong One. (applicant’s remarks, page 13). 
With apparent reference to amended independent claims 1, 7, 14 and 20 and embodiments disclosed in paragraph 21 of applicant’s specification, applicant then alleges “embodiments may impart new functionality (e.g., determine a fixed-point approximation for the sum of squares operation based on the first value and the second value so as to determine the fixed-point approximation with a fixed-point logic circuit that is to bypass one or more overflow operations)” before generally asserting that “the claims recite a combination of features in addition to (beyond) the alleged judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.” (applicant’s remarks, pages 13-14).
Regarding applicant’s above-noted arguments regarding “determine a fixed-point approximation for the sum of squares operation based on the first value and the second value so as to determine the fixed-point approximation with a fixed-point logic circuit that is to bypass one or more overflow operations” recited in amended independent claims 1, 7, 14 and 20, the Examiner respectfully disagrees with applicant’s assertions and allegations, and points applicant to the discussion below.
First, regarding “determine a fixed-point approximation for the sum of squares operation based on the first value and the second value”, contrary to applicant’s assertion, as discussed below, determining a fixed-point approximation for the sum of squares operation based on the first and second values does not further include a practical application, nor is it excluded from being an abstract idea. In particular, under its broadest reasonable interpretation in light of the specification, this determining limitation encompasses the mathematical concept of calculating a fixed-point approximation for the result of the sum of squares operation as described in the specification in paragraphs 33-34.
Second “so as to determine the fixed-point approximation with a fixed-point logic circuit that is to bypass one or more overflow operations” is intended use language with no patentable weight. Aside from this recitation at the end of each of claims 1, 7, 14 and 20, the bypassing or bypass of overflow operations, and “overflow operations” are not recited elsewhere in claims 1, 7, 14 and 20, or in their respective dependent claims. 
Third, the “fixed-point logic circuit that is to bypass one or more overflow operations” recited in each of amended claims 1, 7, 14 and 20 amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Amended claims 1, 7, 14 and 20 recite only the idea of a solution, but fail to recite details of how a solution of a problem is accomplished. For example, amended claims 1, 7, 14 and 20 merely determine the approximation based on two values, but do not recite details of how the approximation is accomplished, and the bypass limitation is intended use “that is to bypass one or more overflow operations”, which merely recites that the claimed apparatuses, method and computer readable medium could do such bypassing without positively reciting how the bypassing is accomplished.
Lastly, regarding the “fixed-point logic circuit”, such construction of a logic circuit is well-understood, routine, conventional. For example, Ito et al. (U.S. Patent Publication No. 2019/0339939 A1, hereinafter “Ito”) discloses a “fixed-point logic circuit” (see, e.g., paragraphs 110, 123, 209 and 211, “The information processing device 1 can immediately determine the appropriate shift amount in the dynamic fixed point operation, that is, the appropriate fixed-point position”, “an acquisition circuit that acquires statistical information on the distribution of bits in fixed-point number data after execution of an instruction on fixed-point number data”, “information processing device 1 executes deep training, the overhead in the deep training program for acquiring statistical information of data is eliminated, so that dynamic fixed-point operation can be realized” and “the information processing device 1 can execute deep training with high precision using fixed-point numbers … a circuit that executes 16-bit fixed-point operation” [i.e., processing device includes a fixed-point logic circuit]).
Applicant’s amendment and new claims have necessitated the claim rejections under 35 U.S.C. 101 detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, 13-18, 20-24 and 26-29 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims below follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.
Regarding independent claims 1, 7, 14 and 20, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claims 1 and 7 are both directed to an apparatus, claim 14 is directed to a method/process, and claim 20 is directed to computer readable storage medium, corresponding to an article of manufacture, which are all one of the four statutory categories of invention.
Step 2A Prong One Analysis: The claims are directed to an abstract idea. In particular, claims 1, 7, 14 and 20 recite, using respective similar language, inter alia: computational logic (claims 1 and 7), method steps (claim 14) and instructions (claim 20) to:
process one or more vectors with a sum of squares operation; 
iteratively sum squares of first elements of the one or more vectors until a square of a current element of the first elements during a current iteration exceeds a threshold value, wherein the summation of squares of the first elements is to generate a first value;
iteratively sum squares of second elements of the one or more vectors, wherein the second elements are different from the first elements, wherein the summation of squares of the second elements is to generate a second value; and
determine a fixed-point approximation for the sum of squares operation.
Under their broadest reasonable interpretation in light of the specification, these processing, iterative summation, and determining limitations encompass the mathematical concepts of calculating a sum of squares for vector elements/numbers, repeatedly (i.e., iteratively) summing squares of the vector elements/numbers to generate/calculate first and second values/numbers, and then calculating a fixed-point approximation for the result of the sum of squares operation as described in the specification in paragraphs 22 and 24-34.
Regarding the iteratively summing squares of first and second elements of the one or more vectors to generate first and second values operations, these “iteratively sum squares of … elements of the one or more vectors … wherein the summation of squares of the … elements is to generate a … value” steps recite iterations of summing operations to generate/calculate values, which are mathematical concepts. Also, iteratively summing squares of first elements of the one or more vectors until a square of a current element of the first elements during a current iteration exceeds a threshold value is also an iteration of a summing operation to generate/calculate a value, which is a mathematical concept.
Regarding determining a fixed-point approximation for the sum of squares operation, this “determining” step recites an “approximation” and summing operation which are mathematical concepts. 
If the claim limitations, under their broadest reasonable interpretations, cover mathematical relationships, mathematical formulas or equations, or mathematical calculations but for the recitation of generic computer components, then they fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, claims 1, 7, 14 and 20 each recite an abstract idea. 
Therefore, the claims are directed to an abstract idea (mathematical concept). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. Claims 1, 7, 14 and 20 do not recite any additional limitations or elements which integrate the abstract idea into a practical application. 
 In the context of claims 1, 7, 14 and 20, the “processing” (instructions) is considered to be mere instructions to apply the judicial exception (abstract idea)
 In particular, the claims only recite these additional elements – a “multi-layer neural network apparatus, comprising: a first computational layer; and a second computational layer communicatively coupled to the first computational layer, wherein one or more of the first and second computational layers include computational logic implemented in one or more of configurable logic or fixed-functionality logic hardware” (claim 1), a “semiconductor package apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates” (claim 7), and at “least one non-transitory computer readable storage medium, comprising a set of instructions” and “a computing device” (claim 20), and “a fixed-point logic circuit that is to bypass one or more overflow operations.” (claims 1, 7, 11 and 20), which are recited at a high level of generality as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (i.e., as generic computer components performing generic computer functions). See MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
With respect to claim 1, the claim only recites the additional elements of a “multi-layer neural network apparatus, comprising: a first computational layer; and a second computational layer communicatively coupled to the first computational layer, wherein one or more of the first and second computational layers include computational logic implemented in one or more of configurable logic or fixed-functionality logic hardware” and “a fixed-point logic circuit that is to bypass one or more overflow operations.” Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, is not sufficient to amount to significantly more than the judicial exception (see MPEP 2106.05(d)). 
Regarding the “multi-layer neural network apparatus, comprising: a first computational layer; and a second computational layer communicatively coupled to the first computational layer, wherein one or more of the first and second computational layers include computational logic implemented in one or more of configurable logic or fixed-functionality logic hardware” recited in claim 1, such construction of a neural network is well-understood, routine, conventional. For example, Ito et al. (U.S. Patent Publication No. 2019/0339939 A1, hereinafter “Ito”) discloses a multi-layer neural network apparatus, comprising: a first computational layer; and a second computational layer communicatively coupled to the first computational layer (see, e.g., FIG. 3 – depicting a multi-layer neural network implementation/apparatus with convolution and sub-sampling layers communicatively coupled to each other (dashed lines) and paragraphs 62-63, 122, 145 and 214, “deep training in a neural network is illustrated with reference to FIG. 3. The neural network may be a hardware circuit” [i.e., a multi-layer neural network hardware circuit/apparatus implemented in logic hardware], “The neural network of FIG. 3 performs convolution layer processing and pooling layer processing on an input image to extract image features and identify an image. That is, in FIG. 3, processing in the forward direction is illustrated. In FIG. 3, the processing of the convolution layer and the processing of the pooling layer are performed on the input image which is an input layer … The neural network in FIG. 3 outputs the identification result in the fully connected multilayer perceptron (MLP) that is the final layer. The pooling layer is also referred to as a sub-sampling layer. The final layer is also referred to as a fully connected layer.” [i.e., multi-layer neural network apparatus/hardware comprising first and second computational layers for processing which are implemented in logic hardware], an “arithmetic logic unit (ALU)) 141”, “a logic circuit defined in the truth table”, “and a programmable logic device (PLD).” [i.e., implemented in one or more of configurable logic or fixed-functionality logic hardware/ALU]).
Regarding the “fixed-point logic circuit that is to bypass one or more overflow operations” recited in each of claims 1, 7, 14 and 20, the recitation of “that is to bypass one or more overflow operations” is intended use language with no patentable weight. Aside from this recitation at the end of each of claims 1, 7, 14 and 20, the bypassing or bypass of overflow operations, and “overflow operations” are not recited elsewhere in claims 1, 7, 14 and 20, or in their respective dependent claims. 
Also, the “fixed-point logic circuit that is to bypass one or more overflow operations” recited in each of claims 1, 7, 14 and 20 amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Here, claims 1, 7, 14 and 20 recite only the idea of a solution, but fail to recite details of how a solution of a problem is accomplished. For instance, the claims merely determine the approximation based on two values, but do not recite details of how the approximation is accomplished, and the bypass limitation is intended use “that is to bypass one or more overflow operations”, which merely recites that the claimed apparatuses, method and computer readable medium could do such bypassing without positively reciting how the bypassing is accomplished.
Further, regarding the “fixed-point logic circuit”, such construction of a logic circuit is well-understood, routine, conventional. For example, Ito discloses a “fixed-point logic circuit” (see, e.g., paragraphs 110, 123, 209 and 211, “The information processing device 1 can immediately determine the appropriate shift amount in the dynamic fixed point operation, that is, the appropriate fixed-point position”, “an acquisition circuit that acquires statistical information on the distribution of bits in fixed-point number data after execution of an instruction on fixed-point number data”, “information processing device 1 executes deep training, the overhead in the deep training program for acquiring statistical information of data is eliminated, so that dynamic fixed-point operation can be realized” and “the information processing device 1 can execute deep training with high precision using fixed-point numbers … a circuit that executes 16-bit fixed-point operation” [i.e., processing device includes a fixed-point logic circuit]).
With respect to claim 7, the claim only recites the additional elements of a “semiconductor package apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates” and “a fixed-point logic circuit that is to bypass one or more overflow operations.” Merely appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, is not sufficient to amount to significantly more than the judicial exception (see MPEP 2106.05(d)). In light of the specification “a semiconductor package apparatus” comprising “logic coupled to the one or more substrates” under the broadest reasonable interpretation (BRI), is any integrated circuit (IC) with a chip containing logic in a layer of the chip (see, e.g., paragraphs 15 and 57). Regarding the “semiconductor package apparatus” recited in claim 7, such an apparatus is well-understood, routine, conventional. For example, Ito discloses “at least a part of the processing of the information processing device 1 that executes deep training may be an integrated circuit (IC) or another digital circuit. … The integrated circuit includes an LSI, an application specific integrated circuit (ASIC), and a programmable logic device (PLD). The PLD includes, for example, a field-programmable gate array (FPGA). Each of the units described above may be a combination of a processor and an integrated circuit. The combination is called, for example, a microcontroller (MCU), a SoC (System-on-a-chip), a system LSI, a chipset, or the like.” [i.e., processing device 1 comprises IC/circuits and SoC, and a PLD - a semiconductor package unit/apparatus including programmable logic of the PLD coupled to a layer/substrate of the SoC’s chip] (See, e.g., Ito, paragraph 214).
As discussed above, “a fixed-point logic circuit that is to bypass one or more overflow operations.” recited in each of claims 1, 7, 14 and 20 amounts to no more than mere instructions to apply the exception using generic computer components and the recitation of “that is to bypass one or more overflow operations” is intended use language with no patentable weight.
Regarding claims 14 and 20, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “method of machine learning” (claim 14) and at “least one non-transitory computer readable storage medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to” perform the above-noted processing and determining calculations (claim 20), amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding claims 2, 8, 15 and 21, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claims 2 and 8 are directed to apparatuses as depending from claims 1 and 7, respectively, claim 15 is directed to a method as depending from claim 14, and claim 21 is directed to a computer readable storage medium as depending from claim 20, thus the analysis for patent eligibility of claims 1, 7, 14 and 20, respectively, are incorporated herein.
Step 2A Prong 1: The claims each recite “provide overflow protection for the sum of squares operation.” This limitation does nothing to alter the fundamental nature of the claims as a mathematical concept. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an overflow for the sum of squared values (See, e.g., paragraphs 24, 26-30 and 32).
Step 2A Prong 2 Analysis: Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
 The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claims are subject-matter ineligible. 
For example, claims 2, 8, 14 and 21 only recite the additional elements of “wherein the logic is further to: provide overflow protection for the sum of squares operation” and “a further set of instructions, which when executed by the computing device, cause the computing device to: provide overflow protection for the sum of squares operation”, which are mere instructions to apply the mathematical concept. Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mathematical concept electronically (i.e., with the recited “logic” and “instructions” recited in claims 2, 8, 14 and 21, respectively) do not amount to significantly more than the judicial exception. 

Regarding claims 3, 9, 16 and 22, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claims 3 and 9 are directed to apparatuses as depending from claims 1 and 7, respectively, claim 16 is directed to a method as depending from claim 14, and claim 22 is directed to a computer readable storage medium as depending from claim 20, thus the analysis for patent eligibility of claims 1, 7, 14 and 20, respectively, are incorporated herein.
Step 2A Prong 1: The claims each recite “provide batch normalization for the one or more vectors.” This limitation does nothing to alter the fundamental nature of the claims as a mathematical concept. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating a normalization for a batch of vector values (See, e.g., paragraphs 22, 24, 30-31 and 33-34).
Step 2A Prong 2 Analysis: Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
 The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claims are subject-matter ineligible. 
For example, claims 3, 9, 15 and 22 only recite the additional elements of “wherein the logic is further to: provide batch normalization for the one or more vectors” and “a further set of instructions, which when executed by the computing device, cause the computing device to: provide batch normalization for the one or more vectors”, which are mere instructions to apply the mathematical concept. Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mathematical concept electronically (i.e., with the recited “logic” and “instructions” recited in claims 3, 9, 15 and 22, respectively) do not amount to significantly more than the judicial exception. 

Regarding claims 4, 10, 17 and 23, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claims 4 and 10 are directed to apparatuses as depending from claims 1 and 7, respectively, claim 17 is directed to a method as depending from claim 14, and claim 23 is directed to a computer readable storage medium as depending from claim 20, thus the analysis for patent eligibility of claims 1, 7, 14 and 20, respectively, are incorporated herein.
Step 2A Prong 1: The claims each recite “accumulate a running value corresponding to a square root of the sum of squares operation.” This limitation does nothing to alter the fundamental nature of the claims as a mathematical concept. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating a running value for the square root of the sum of squares operation (See, e.g., paragraphs 22 and 33-34).
Step 2A Prong 2 Analysis: Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
 The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claims are subject-matter ineligible. 
For example, claims 4, 10, 17 and 23 only recite the additional elements of “wherein the logic is further to: accumulate a running value corresponding to a square root of the sum of squares operation” and “a further set of instructions, which when executed by the computing device, cause the computing device to: accumulate a running value corresponding to a square root of the sum of squares operation”, which are mere instructions to apply the mathematical concept. Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mathematical concept electronically (i.e., with the recited “logic” and “instructions” recited in claims 4, 10, 17 and 23, respectively) do not amount to significantly more than the judicial exception. 

Regarding newly added claims 26-29, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claims 26 and 27 are directed to apparatuses as depending from claims 1 and 7, respectively, claim 28 is directed to a method as depending from claim 14, and claim 29 is directed to a computer readable storage medium as depending from claim 20, thus the analysis for patent eligibility of independent, base claims 1, 7, 14 and 20, respectively, are incorporated herein.
Step 2A Prong 1: The claims each recite “wherein the fixed-point logic circuit includes fixed point arithmetic logic.” This limitation does nothing to alter the fundamental nature of the claims as a mathematical concept because the “fixed point arithmetic logic” is merely included in the “fixed-point logic circuit that is to bypass one or more overflow operations” of base claims 1, 7, 14 and 20. As discussed above with regard to claims 1, 7, 14 and 20, the recitation of “that is to bypass one or more overflow operations” is intended use language with no patentable weight. As such, this new limitation does nothing to alter the analysis of claims 1, 7, 14 and 20, discussed above.
Step 2A Prong 2 Analysis: Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claims are subject-matter ineligible. 
For example, claims 26-29 only recite the additional element of “wherein the fixed-point logic circuit includes fixed point arithmetic logic”, which are mere instructions (i.e., arithmetic logic) to apply the mathematical concept. Mere instructions to apply the mathematical concept electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, is not sufficient to amount to significantly more than the judicial exception (see MPEP 2106.05(d)). 
Regarding the “wherein the fixed-point logic circuit includes fixed point arithmetic logic”, such construction of a logic circuit is well-understood, routine, conventional. For example, Ito discloses that a “fixed-point logic circuit includes fixed point arithmetic logic” (see, e.g., paragraphs 110, 123, 209 and 211, “The information processing device 1 can immediately determine the appropriate shift amount in the dynamic fixed point operation, that is, the appropriate fixed-point position”, “an acquisition circuit that acquires statistical information on the distribution of bits in fixed-point number data after execution of an instruction on fixed-point number data”, “information processing device 1 executes deep training, the overhead in the deep training program for acquiring statistical information of data is eliminated, so that dynamic fixed-point operation can be realized” and “the information processing device 1 can execute deep training with high precision using fixed-point numbers … a circuit that executes 16-bit fixed-point operation” [i.e., processing device has a fixed-point logic circuit that includes fixed point arithmetic logic/instructions for realizing fixed-point operations]).
Also, mere instructions to apply the mathematical concept electronically (i.e., with the “fixed point arithmetic logic” recited in each of claims 26-29) do not amount to significantly more than the judicial exception. 

Allowable Subject Matter
Upon overcoming all of the objections and rejections as discussed above in items 11-12, claims 6, 12, 19 and 25 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 7, 14 and 20), but would be allowable if amended to address the above-noted objection and rejections under 35 U.S.C. 101 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, with regard to dependent claims 6, 12, 19 and 25, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 6, 12, 19 and 25 and their respective base claims, independent claims 1, 7, 14 and 20, which each recite, inter alia, using respective similar language, “process one or more vectors with a sum of squares operation with a layer of a multi-layer neural network; 
iteratively sum squares of first elements of the one or more vectors until a square of a current element of the first elements during a current iteration exceeds a threshold value, wherein the summation of squares of the first elements is to generate a first value;
iteratively sum squares of second elements of the one or more vectors, wherein the second elements are different from the first elements, wherein the summation of squares of the second elements is to generate a second value; and
determine a fixed-point approximation for the sum of squares operation based on the first value and the second value so as to determine the fixed-point approximation with a fixed-point logic circuit that is to bypass one or more overflow operations.”
Further, the additional limitations and features recited in claims 6, 12, 19 and 25 go beyond the abstract ideas (mathematical concepts) recited in base claims 1, 7, 14 and 20. In particular, claims 6, 12, 19 and 25 each recite “wherein the multi-layer neural network is further to provide one or more of supervised and unsupervised learning for one or more of a speech processing application, an image processing, a pattern processing application, and a machine learning application.” 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125